                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO
                          SENIOR JUDGE MARCIA S. KRIEGER

Civil Action No. 18-cv-02419-MSK-NYW

JACK S. WORTMAN, JR., and
SUSAN A. WORTMAN,

       Plaintiffs,
v.

VOYLAN R. REINSBACH, and
BECO, INC.

      Defendants.
______________________________________________________________________________

 OPINION AND ORDER OVERRULING OBJECTIONS AND DENYING MOTION TO
               AMEND AND GRANTING MOTION TO INTERVENE
______________________________________________________________________________

       THIS MATTER comes before the Court pursuant to the Plaintiffs’ Objections (# 78) to

the Magistrate Judge’s October 17, 2019 Recommendation (# 77) that the Plaintiffs’ Motion For

Leave to Amend the Complaint (# 50) be denied, and the Defendants’ response (# 79). Also

pending is a Motion to Intervene (# 54) by Proposed Intervenor Zurich American Insurance

Company (“Zurich”), to which no party has filed any opposition.

       The facts of this case are relatively straightforward. On August 9, 2015, Plaintiff Jack

Wortman was driving westbound on Interstate 76 near Weld County, Colorado. Due to car fire

approximately a mile ahead of him, Mr. Wortman (and other traffic) was brought to a stop. Mr.

Reinsbach was driving a tractor-trailer on the highway some distance behind Mr. Wortman.

Although, as discussed in some detail below, Mr. Reinsbach had a considerable amount of time

to notice the stopped traffic and safely slow to a stop, he failed to do so. He applied his brakes

only a few seconds before striking Mr. Wortman’s car from behind at an approximate speed of



                                                 1
48 miles per hour. Mr. Wortman suffered significant physical injuries as a result of the accident.

Mr. Wortman and his wife commenced this case, alleging claims against Mr. Reinsbach and his

employer BECO, Inc., sounding in negligence, negligent hiring, and loss of consortium, among

others.

          After some opportunity for discovery, the Wortmans filed the instant Motion to Amend

(# 50), seeking leave to amend their Complaint to add a demand for punitive damages pursuant

to C.R.S. § 13-21-102. The Wortmans contended that they have adduced sufficient evidence in

discovery to make a prima facie showing that Mr. Reinsbach’s inattentiveness to the stopped

traffic amounted to “willful and wanton conduct”.

          The Motion to Amend was referred to the Magistrate Judge who issued a

Recommendation (# 77) that the motion be denied. Reciting the evidence that the Wortmans

proffered, the Magistrate Judge concluded that such evidence, at most, demonstrated negligence

but not willful and wanton conduct by Mr. Reinsbach. The Wortmans timely filed Objections

(#78) to the Recommendation, arguing that the Magistrate Judge failed to construe the evidence

in the light most favorable to them, and that the Magistrate Judge’s conclusion that the facts

justified only a finding of simple negligence was clearly erroneous.

          The Court reviews the objected-to portions of the Magistrate Judge’s Recommendation

de novo. Fed. R. Civ. P. 72(b). C.R.S. § 13-21-102(1.5) provides that demands for punitive

damages may not be asserted in the first instance in suits originally brought in state court, but

that a demand for such damages may be asserted by amendment if “the plaintiff establishes

prima facie proof of a triable issue.” To be entitled to claim punitive damages, the plaintiff must

show that “the injury complained of is attended by circumstances of . . . willful and wanton

conduct.” C.R.S. § 13-21-102(1). Under Colorado law, “willful and wanton conduct” refers to



                                                 2
“conduct purposefully committed which the actor must have realized was done heedlessly and

recklessly without regard to the consequences or the rights of the plaintiff.” Coors v. Security

Life of Denver Ins. Co., 112 P.3d 59, 66 (Colo. 2005). In other words, “[w]here the defendant is

conscious of his conduct and the existing conditions and knew or should have known that injury

would result,” the predicate for a demand for punitive damages is met. Id. In White v. Hansen,

837 P.2d 1229, 1233 (Colo. 1992), the Colorado Supreme Court described “willful and wanton

conduct” (and its cognates such as “gross negligence,” “reckless conduct,” and “reckless

negligence”) as distinct from “ordinary negligence” . The Court described “willful and wanton”

conduct as “conduct is so aggravated as to be all but intentional.” It is a concept that “differs in

quality, rather than degree, from ordinary lack of care.” Id. For example, in addressing an auto

accident that was caused by a driver falling asleep while operating the vehicle, “the question of

whether any forewarning of danger from drowsiness” was the question that differentiated the

driver’s ordinary negligence (when there was no “forewarning of sleep or admitted drowsiness”)

from willful and wanton conduct (if the driver had previously observed “warnings of impending

sleep”). Rennels v. Marble Products, Inc., 486 P.2d 1058, 1060 (Colo. 1971). Similarly, in

Steeves v. Simley, 354 P.2d 1011, 1013 (Colo. 1960), the Colorado Supreme Court found

sufficient evidence that a driver’s conduct was willful and wanton when the driver was traveling

at an excessive rate of speed and had been asked by his passengers on several occasions to slow

down. There, the court explained that “the ultimate issue in such cases is whether defendant’s

misconduct constitutes inadvertence or inattentiveness, or on the other hand, whether he is

shown to be guilty of willfully and intentionally pursuing a course of conduct so highly

hazardous that it can be said that he realized the existence of a strong possibility that harm would

result.” Id. at 1013-14.



                                                  3
       Distilled to its essence, the Wortmans’ evidence is that Mr. Reinsbach had approximately

4,250 feet of unobstructed roadway with no impediments to visibility prior to reaching the site of

the accident. He was traveling at a speed of 65 miles per hour, closed the distance to the accident

site in approximately 44 seconds without braking until the last few seconds prior to impact.1

Upon de novo consideration of that evidence, this Court agrees with the Magistrate Judge that, at

most, such evidence establishes only ordinary negligence by Mr. Reinsbach, not the sort of

intentional disregard of a hazardous course of conduct that is necessary to rise to the level of

willful and wanton conduct. To be sure, a driver who fails to appreciate that traffic in front of

him is stopped, despite having 44 seconds to observe that fact, is very likely to have been

negligent. But the cause of Mr. Reinsbach’s failure to apprehend the state of traffic ahead is

unknown. Willful and wanton conduct might arise from a driver in Mr. Reinsbach’s situation

making a conscious, voluntary choice perform an act that is readily recognized as hazardous –

e.g. texting while driving, speeding or driving when the vehicle’s windows became obstructed.

But the failure to apprehend the need to stop may be caused by the sort of ordinary carelessness

common to all drivers from time to time -- e.g. the driver inadvertently became preoccupied or

was daydreaming and failed to quickly recognize and react to a change in the traffic pattern.

       The Wortmans essentially concede that they cannot allege the particular circumstances

that caused Mr. Reinsbach to fail to promptly react to the stopped traffic ahead for nearly 44

seconds. They acknowledge that “we do not know what specifically [Mr. Reinsbach] was doing”

during that time frame. But they argue that the Court should draw “the inference that Mr.




1
        The Wortmans argue that there is an inconsistency in the Recommendation as to whether
Mr. Wortman had his brake lights or flashers on when he was stopped. The Court will assume
that those lights and flashers were on.
                                                 4
Reinsbach could not have been paying attention to the road ahead,” and that “[a]fter 44 seconds

that inattentiveness becomes a choice, and is analogous to driving blindfolded.”

       This Court disagrees. Most drivers can recall situations where they have traveled many

miles on the road without consciously and deliberately focusing on the specific task of driving

(particularly where, as here, there were no other vehicles ahead of Mr. Reinsbach for almost a

mile). The driver’s conscious attention drifts away to other matters, and he or she relies upon

subconscious perception, reflex, and habit, and experience to allow them to maintain lane

position, course, and speed and to react (albeit usually less effectively) to sudden hazards. Such

“distracted driving” might very well be negligent, but it does not rise to the level of conscious

disregard of safety risks that is characteristic of willful and wanton conduct. Much like the

Colorado Supreme Court cases addressing drivers who fall asleep at the wheel, the question is

not whether a particular driver was negligent – but instead whether all sleeping drivers will be

negligent. The question here is whether Mr. Reinsbach consciously recognized that he or she

was driving in a dangerous manner (e.g. drowsy or preoccupied) and nevertheless chose to

continue.

       The Wortmans have alleged nothing that would suggest that Mr. Reinsbach’s behavior

was anything more than ordinary carelessness. The fact that he traveled nearly 44 seconds

towards stopped traffic without braking is not necessarily the equivalent (literally or

metaphorically) of having decided to “drive blindfolded”. Inattentiveness, alone, is not willful

and wanton conduct. Had the Wortmans evidence of why Mr. Reinsbach was inattentive for that

44-second period and could show that his inattentiveness was caused by circumstances that a

reasonable person would recognize introduced an additional avoidable hazard, over and above

the sort of careless inattention that all drivers occasionally manifest, their request to add a



                                                   5
demand for punitive damages might succeed. But on the evidence they have provided, they have

not carried their burden of adducing well-pled facts that support the conclusion that Mr.

Reinsbach had engaged in willful and wanton conduct. Accordingly, the Court overrules their

Objections, adopts the Recommendation, and denies their Motion to Amend.

       Separately, Zurich, Mr. Wortman’s insurer, has moved to intervene in this action,

contending that it has interests in the outcome of this litigation arising from Worker’s

Compensation payments it made to Mr. Wortman as a result of the accident. No party has filed

papers opposing Zurich’s intervention and this Court finds that such intervention is appropriate.

Accordingly, Zurich’s motion is granted.

       For the foregoing reasons, the Court OVERRULES the Wortmans’ Objections (# 78)

and ADOPTS the October 17, 2019 Recommendation (# 77). The Wortmans’ Motion For Leave

To Amend the Complaint (# 50) is DENIED. Zurich’s Motion to Intervene (# 54) is

GRANTED.

       Dated this 30th day of January, 2020.
                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Senior United States District Judge




                                                 6
